Exhibit 10.39
Form of Stock Option Award Agreement — Schedule A
Notice of Option Grant

      Company:  
Apache Corporation
   
 
Recipient Name:  
 
   
 
Notice:  
You have been granted a Stock Option to purchase Shares in accordance with the
terms of the Plan and the Stock Option Award Agreement attached hereto.
   
 
Type of Award:  
Non-Qualified Stock Option
   
 
Plan:  
Apache Corporation 2007 Omnibus Equity Compensation Plan
   
 
Grant:  
Grant Date: May 6, 2009
Option Price per Share: $
   
 
Exercisability:  
Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the dates indicated below as to the percentage of Shares
subject to your Option set forth below opposite each such date, plus any Shares
as to which your Option could have been exercised previously but was not so
exercised.

      Percentage of Shares   Date 25%  
The first anniversary of the Grant Date
25%  
The second anniversary of the Grant Date
25%  
The third anniversary of the Grant Date
25%  
The fourth anniversary of the Grant Date

         
Notwithstanding the foregoing, in the event of your death your Option will then
immediately become fully exercisable.
   
 
Expiration Date:  
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.
   
 
Acceptance:  
Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Option. You can access this through your account at
www.netbenefits.com. By accepting your Option, you will have agreed to the terms
and conditions set forth in this Agreement and the terms and conditions of the
Plan. If you do not accept your grant you will be unable to exercise your
Option.

1



--------------------------------------------------------------------------------



 



Stock Option Award Agreement
          This Stock Option Award Agreement (this “Agreement”), dated as of the
Grant Date set forth in the Notice of Option Grant attached as Schedule A hereto
(the “Grant Notice”), is made between Apache Corporation (the “Company”) and the
Participant set forth in the Grant Notice. The Grant Notice is included in and
made part of this Agreement.
     1. Grant of the Option.
          (a) Subject to the provisions of this Agreement and the provisions of
the Apache Corporation 2007 Omnibus Equity Compensation Plan (the “Plan”), the
Company hereby grants to the Participant, pursuant to the Plan, the right and
option (the “Option”) to purchase all or any part of the number of shares of
$0.625 par value common stock of the Company (“Shares”) set forth in the Grant
Notice at the Option Price per Share and on the other terms as set forth in the
Grant Notice.
          (b)The Option is intended to be a Non-Qualified Stock Option.
     2. Exercisability of the Option.
          The Option shall vest and become exercisable in accordance with the
exercisability schedule and other terms set forth in the Grant Notice. The
Option shall terminate on the Expiration Date (the “Expiration Date”) set forth
in the Grant Notice, subject to earlier termination as set forth in the Plan and
this Agreement.
     3. Method of Exercise of the Option.
          (a) The Participant may exercise the Option, to the extent then
exercisable, by contacting Fidelity, the Plan’s Administrative Agent, at
www.netbenefits.com or calling 1-800-544-9354, or delivering a written notice to
the Office of the Secretary of the Company in a form satisfactory to the
Committee specifying the number of Shares with respect to which such Option is
being exercised and payment to the Company of the aggregate Option Price in
accordance with Section 3(b).
          (b) At the time the Participant exercises the Option, the Participant
shall pay the Option Price of the Shares as to which the Option is being
exercised to the Company, subject to such terms, conditions and limitations as
the Committee may prescribe: (i) in cash, including the wire transfer of funds
in U.S. dollars to a Company bank account located in the United States
designated by the Company; (ii) by personal, certified or cashier’s check
payable in U.S. dollars to the order of the Company; (iii) by delivery to
Fidelity or to the Office of the Secretary of the Company of certificates
representing a number of Shares then owned by the Participant and held by the
Participant for a period of at least six months prior to the date of such
delivery having an aggregate Fair Market Value at the Exercise Date equal to the
aggregate such Option Price, properly endorsed for transfer to the Company;
(iv) by certification or attestation to Fidelity or to the Office of the
Secretary of the Company of the Participant’s ownership, and holding for a
period of at least six months, as of the Exercise Date of a number of Shares
having an aggregate Fair Market Value at the Exercise Date equal to such
aggregate Option Price; (v) by delivery to Fidelity or to the Office of the
Secretary of the Company of a properly executed written notice of exercise
together with irrevocable instructions to a broker to promptly deliver to the
Company, by wire transfer or check as provided in clause (i) or (ii) of this
Section 3(b), the amount of the proceeds of the sale of all or a portion of the
Shares as to which the Option is so exercised or of a loan from the broker to
the Participant necessary to pay the aggregate such Option Price; or (vi) by a
combination of the consideration provided for in the foregoing clauses (i),
(ii), (iii), (iv) and (v).
          (c) The Company’s obligation to deliver the Shares to which the
Participant is entitled upon exercise of the Option is conditioned on payment in
full to the Company of the aggregate Option Price of those Shares and the
required tax withholding related to such exercise.

2



--------------------------------------------------------------------------------



 



     4. Termination.
          The Option shall terminate upon termination of the Participant’s
employment with the Company and the Affiliates for any reason, and no Shares may
thereafter be purchased under the Option except as provided below.
Notwithstanding anything contained in this Agreement, the Option shall not be
exercised after the Expiration Date.
          (a) Termination by Company or Affiliate without Cause or by
Participant. If such termination of the Participant’s employment is by the
Company or an Affiliate without Cause or by the Participant other than under
circumstances described in paragraph (b), (c) or (d) of this Section 4, the
Option, to the extent exercisable as of the date of such termination, shall
thereafter be exercisable for a period of three months from the date of such
termination.
          (b) Death and Disability. If such termination of the Participant’s
employment is due to the Participant’s death or disability (as determined
pursuant to the Company’s Long-Term Disability Plan or any successor plan), the
Option, (1) with respect to 100% of the Shares subject to the Option in the case
of death, or (2) to the extent exercisable as of the date of such termination
due to disability, shall thereafter be exercisable until the first anniversary
of the date of such termination.
          (c) Retirement. If such termination of the Participant’s employment is
due to the Participant’s retirement at or after attainment of age 60, the Option
shall thereafter be exercisable for all or any portion of the full number of
Shares available for purchase under the Option until the third anniversary of
the date of such termination.
          (d) Termination for Cause. If the Participant’s employment is
terminated by the Company or an Affiliate for Cause, as defined in Section 10.2
of the Plan, then the portion of the Option that has not been exercised shall
immediately terminate.
     5. Non-Transferability of the Option.
     The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Optionee, only by him, subject to the conditions and exceptions set forth in
Section 14.2 of the Plan.
     6. Taxes and Withholdings.
     At the time of receipt of Shares upon the exercise of all or any part of
the Option, the Participant shall pay to the Company in cash (or make other
arrangements, in accordance with Section 11 of the Plan, for the satisfaction
of) any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, the Participant may elect
to satisfy, in whole or in part, such withholding obligations by (a) directing
Fidelity, as the Plan’s Administrative Agent, or to the Office of the Secretary
to withhold Shares otherwise issuable to the Participant upon exercise of the
Option, provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy required Federal, state, local and
non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income);
(b) certification or attestation to Fidelity or to the Office of the Secretary
of the Company of the Participant’s ownership, and holding for a period of at
least six months, as of the Exercise Date, of a number of Shares having an
aggregate Fair Market Value as of the Exercise Date not greater than such tax
and other obligations; and/or (c) delivery to Fidelity or to the Office of the
Secretary of the Company of a number of Shares then owned by the Participant and
held by the Participant for a period of at least six months prior to the date of
such delivery having an aggregate Fair Market Value as of the Exercise Date not
greater than such tax and other obligations. Any such election made by the
Participant must be (i) made on or prior to the applicable Exercise Date and
(ii) irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

3



--------------------------------------------------------------------------------



 



     7. No Rights as a Shareholder.
          Neither the Participant nor any other person shall become the
beneficial owner of the Shares subject to the Option, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following the exercise
of the Option in accordance with the terms of the Plan and this Agreement.
     8. No Right to Continued Employment.
          Neither the Option nor any terms contained in this Agreement shall
confer upon the Participant any express or implied right to be retained in the
employment or service of the Company or any Affiliate for any period, nor
restrict in any way the right of the Company or any Affiliate, which right is
hereby expressly reserved, to terminate the Participant’s employment or service
at any time for any reason. The Participant acknowledges and agrees that any
right to exercise the Option is earned only by continuing as an employee of the
Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Option or acquiring Shares hereunder.
     9. The Plan.
          In consideration for this grant, the Participant agrees to comply with
the terms of the Plan and this Agreement. Unless defined herein, capitalized
terms are used herein as defined in the Plan. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet and
the Fidelity website (www.netbenefits.com). A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Company at 2000 Post Oak Blvd., Suite 100, Houston, Texas
77056-4400, Attention: Corporate Secretary.
     10. Compliance with Laws and Regulations.
          (a) The Option and the obligation of the Company to sell and deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
          (b) It is intended that the Shares received upon the exercise of the
Option shall have been registered under the Securities Act. If the Participant
is an “affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.
          (c) If at the time of exercise of all or part of the Option, the
Shares are not registered under the Securities Act, and/or there is no current
prospectus in effect under the Securities Act with respect to the Shares, the
Participant shall execute, prior to the delivery of any Shares to the
Participant by the Company pursuant to this Agreement, an agreement (in such
form as the Company may specify) in which the Participant represents and
warrants that the Participant is purchasing or acquiring the shares acquired
under this Agreement for the Participant’s

4



--------------------------------------------------------------------------------



 



own account, for investment only and not with a view to the resale or
distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such Shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the Shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption the Participant shall, prior to any offer for sale of such Shares,
obtain a prior favorable written opinion, in form and substance satisfactory to
the Company, from counsel for or approved by the Company, as to the
applicability of such exemption thereto.
     11. Notices.
          All notices by the Participant or the Participant’s assignees shall be
addressed to the Administrative Agent, Fidelity, through the Participant’s
account at www.netbenefits.com, or such other address as the Company may from
time to time specify. All notices to the Participant shall be addressed to the
Participant at the Participant’s address in the Company’s records.
     12. Other Plans.
          The Participant acknowledges that any income derived from the exercise
of the Option shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.
     13. Terms of Employment.
          The Plan is a discretionary plan. The Participant hereby acknowledges
that neither the Plan nor this Agreement forms part of his terms of employment
and nothing in the Plan may be construed as imposing on the Company or any
Associated Company a contractual obligation to offer participation in the Plan
to any employee of the Company or any Associated Company. The Company or any
Associated Company is under no obligation to grant further Shares to any
Participant under the Plan. The Participant hereby acknowledges that if he
ceases to be an employee of the Company or any Associated Company for any
reason, he shall not be entitled by way of compensation for loss of office or
otherwise howsoever to any sum or other benefit to compensate him for the loss
of any rights under this Agreement or the Plan.

5